DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 06/17/2022 regarding the prior art rejection have been fully considered but they are not persuasive. 
Applicant argues that Yoshimura fails to disclose or suggest "a first set of headers including both horizontal and vertical components and integrally formed with the body" and "a second set of headers including both horizontal and vertical components and integrally formed with the body."
Examiner respectfully disagrees. Yoshimura discloses a first set of headers (31, 3a, 3b, 41, 4a, 4b) including both horizontal (3a, 3b, 4a, 4b) and vertical components (31 and 41) and integrally formed with the body (per Paragraph 0072).
Applicant further argues that “The heat exchanger of Yoshimura fails to disclose the headers recited by claim 1. Instead of integrally forming the headers into the heat exchanger of Yoshimura, the inlet and outlet communication holes 3a, 4a, 5a, 6a are formed into the main body 10 after the channels 1 and 2 are manufactured in the extrusion or pultrusion process.” 
Examiner respectfully disagrees.  The limitation calls for integrally formed, which Yoshimura meets, not integrally forming.  Further, Examiner notes that the claims are directed at an apparatus (heat exchanger) not at a method of making a heat exchanger.  Limitation “integrally forming” would be directed at the method of forming the heat exchanger.  Examiner notes that integrally forming would result in a product-by-process claim.  Examiner reminds Applicant that in a product-by-process claim, the claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. 
Applicant further argues that “Further, the extrusion/pultrusion manufacturing process inherently lacks the ability to manufacture a header having both vertical and horizontal components, as claim 1 now recites. Extrusion is a manufacturing process that involves forcing a material through a pre-shaped die to create objects with a specific shape and profile. Pultrusion is substantially similar except the material is pulled through the die instead of pushed through the die. In both extrusion and pultrusion, the manufactured part has a uniform cross sectional area because the die used in the manufacturing process defines the part shape. Accordingly, discrete channels or headers cannot be formed perpendicular to the direction of extrusion or pultrusion, thus an extruded part cannot produce a header with vertical and horizontal components. Thus, Yoshimura manufacturing the heat exchanger via extrusion/pultrusion cannot produce headers recited by claim 1. Simply put, the headers disclosed in Yoshimura are neither integrally formed, nor do they have both vertical and horizontal components.”
Examiner respectfully disagrees. Examiner respectfully notes that Applicant’s argument is moot.  The header of Yoshimura includes both vertical and horizontal components, as noted in the modified grounds of rejection, below.  How they were formed is immaterial to the apparatus/product claimed.  (See discussion regarding product/product-by-process above).  
 Applicant further argues that “Yoshimura is directed to a heat exchanger formed by extrusion. The extrusion process is, quite simply, not applicable to ceramic materials.”.
Examiner respectfully disagrees. First, Yoshimura discloses the manufacturing methods extrusion or pultrusion molding as examples which are not limiting, nor does Yoshimura teach away from other manufacturing methods. Second, in response to Applicant argument regarding “The extrusion process is, quite simply, not applicable to ceramic materials” Examiner respectfully notes that it is old and well known to extrude ceramic, as evidenced by Cleveland (US3943994A: 1974, Col. 4 Lines [1-15]).
 All the other arguments are directed at the amendment. Please see below for new grounds of rejection, necessitated by Amendment, below.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “each header in the first set of headers includes a first vertical portion and at least one first horizontal portion, each horizontal portion of the at least one first horizontal portion being in fluid communication with the first vertical portion; and wherein, each header in the second set of headers includes a second vertical portion and at least one second horizontal portion, each horizontal portion of the at least one second horizontal portion being in fluid communication with the second vertical portion.”. However, claim 1 requires “first set of headers including both horizontal and vertical components and integrally formed with the body, the first set of headers in fluid communication with each channel in the first set of channels; and a second set of headers including both horizontal and vertical components and integrally formed with the body, the second set of headers in fluid communication with each channel in the second set of channels.”. Therefore, it’s unclear if the “vertical portion” and “horizontal portion” of claim 7 are the same structures “horizontal and vertical components” that are claimed in claim 1 or they are different structures. To expedite prosecution, Examiner interprets the recitations “vertical portion” and “horizontal portion” of claim 7 to be the same structures “horizontal and vertical components” that are claimed in claim 1. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (US20140144611: previously cited).

Regarding Claim 1, Yoshimura discloses (Figures 3a-3c but having refrigerant channels 1 and 2 having an ellipsoidal shape in cross section, per Paragraph 0035) a heat exchanger (8b) adapted to receive fluids (first and second refrigerants, per Paragraph 0057, lines 2-7), the heat exchanger comprising: 
a body (10) having an interior volume (internal volume where at least channels 1 & 2 are formed); 
a first set of channels (1a & 1b) extending through the body (as shown in Figures 3a-3c), each channel in the first set of channels having a first inlet aperture (opening at the longitudinal end which communicates with 3a & 3b), a first inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), a first outlet aperture (opening at the other longitudinal end which communicates with 4a & 4b), a first outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a first conduit (portion of the channel between the first inlet and outlet portions) extending between the first inlet portion and the first outlet portion (as shown in Figures 3a-3c), the first conduit having a uniform shape along a length of the first conduit (as shown in Figures 3a-3c); 
a second set of channels (2a & 2b) extending through the body (as shown in Figures 3a-3c) such that the second set of channels is spaced from the first set of channels (as shown in Figures 3a & 3c) by a distance (distance in the vertical direction in Figure 3c), each channel in the second set of channels having a second inlet aperture (opening at the longitudinal end which communicates with 5a & 5b), a second inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), a second outlet aperture (opening at the other longitudinal end which communicates with 6a & 6b), a second outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a second conduit (portion of the channel between the first inlet and outlet portions) extending between the second inlet portion and the second outlet portion (as shown in Figures 3a-3c), the second conduit having a uniform shape along a length of the second conduit (as shown in Figures 3a-3c); 
a first set of headers (31, 3a, 3b, 41, 4a, 4b) including both horizontal (3a, 3b, 4a, 4b) and vertical (31 and 41) components and integrally formed with the body (per Paragraph 0072) the first set of headers in fluid communication with each channel in the first set of channels (per Paragraph 0069, and as shown in Figures 3a & 3c); and 
a second set of headers (51, 5a, 5b, 61, 6a, 6b) including both horizontal (5a, 5b, 6a, 6b) and vertical (51 and 61) components and integrally formed with the body (per Paragraph 0072) the second set of headers in fluid communication with each channel in the second set of channels (per Paragraph 0070, and as shown in Figures 3a & 3c).
In regards to whether the fluids are “high temperature, high pressure, and corrosive fluids”, the recitation is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Yoshimura discloses all of the structural limitations as claimed thus being capable of being employed in the manner claimed.
Regarding Claim 5, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein a shape of the first inlet portion and a shape of the first outlet portion are substantially similar to the shape of the first conduit (consistent with what is shown in Figures 3a-3c), and a shape of the second inlet portion and a shape of the second outlet portion are substantially similar to the shape of the second conduit (consistent with what is shown in Figures 3a-3c), wherein, the shape of at least one of the first inlet portion or the second inlet portion includes a semi-elliptical cross-section (as set forth in claim 1, since the relied embodiment includes the variation per Paragraph 0035 where the first refrigerant channels 1 and the second refrigerant channels 2 have an ellipsoidal cross section).
Regarding Claim 6, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein the first set of channels is adapted to receive a first fluid (first refrigerant, per Paragraph 0057, lines 2-3) and the second set of channels is adapted to receive a second fluid (second refrigerant, per Paragraph 0057, lines 6-7).
The recitation of: “wherein the first set of channels is adapted to receive [the] first fluid having a temperature between 500°C and 800°C, and the second set of channels is adapted to receive [the] second fluid having a temperature between 500°C and 800°C, the first fluid being a corrosive fluid.” is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Yoshimura meets all the structural limitations as claimed therefore Yoshimura is capable of being employed in the manner claimed.
Regarding Claim 7, Yoshimura discloses the heat exchanger of claim 1 and further teaches (Figure 3c) wherein each header in the first set of headers includes a first vertical portion (31 & 41) and at least one first horizontal portion (3a, 3b, 4a, 4b), each horizontal portion of the at least one first horizontal portion being in fluid communication with the first vertical portion (per Paragraph 0069, and as shown in Figures 3a-3c); and wherein, each header in the second set of headers includes a second vertical portion (51 & 61) and at least one second horizontal portion (5a, 5b, 6a, 6b), each horizontal portion of the at least one second horizontal portion being in fluid communication with the second vertical portion (per Paragraph 0070, and as shown in Figures 3a-3c).
Regarding Claim 8, Yoshimura discloses the heat exchanger of claim 1 and further teaches (Figures 3a-3c) wherein the first set of channels and the second set of channels are arranged in a channel matrix (matrix arrangement of channels 1 & 2) through the body (as shown in Figures 3a-3c), the channel matrix having alternating rows of the first set of channels and the second set of channels (per Paragraph 0057, lines 10-17, and as shown in Figures 3a-3c).
Regarding Claim 11, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein the heat exchanger comprises a material (aluminum, aluminum alloy, copper, copper alloy, steel, or stainless alloy, per Paragraph 0021, last sentence). 
In regards to whether the material is "an additively manufactured material", the limitation is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product discloses by Yoshimura is the same as the product claimed, since the Yoshimura is integrally formed, meeting the limitation of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over by Yoshimura (US20140144611: previously cited) as applied to claim 1 above, and in view of Soukhojak (US20120168111: previously cited).

Regarding Claim 2, Yoshimura discloses the heat exchanger of claim 1 but fails to teach further comprising a set of storage channels integrally formed with and extending through the body, each storage channel in the set of storage channels being adapted to receive a thermal storage material, the set of storage channels being disposed between the first set of channels and the second set of channels.
However, Soukhojak teaches (Figure 1-2B) a heat exchanger (10) adapted to receive fluids (working fluid, i.e. fluid entering at 14 and heat transfer fluid, i.e. fluid entering at 18), comprising a body (12), a first set of channels (22), and a second set of channels (26). In particular, Rubenstein teaches a set of storage channels (32) extending through the body (as shown in Figure 1-2B), each storage channel in the set of storage channels being adapted to receive a thermal storage material (30), the set of storage channels being disposed between the first set of channels and the second set of channels (as shown in Figures 1-2B and per Paragraph 0092) for the purpose of storing thermal energy such that the stored thermal energy can be later utilized (per Paragraph 0021, lines 1-7), ultimately enhancing system efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yoshimura, by employing a set of storage channels integrally formed with and extending through the body, each storage channel in the set of storage channels being adapted to receive a thermal storage material, the set of storage channels being disposed between the first set of channels and the second set of channels, as taught by Soukhojak, for the purpose of storing thermal energy such that the stored thermal energy can be later utilized, ultimately enhancing system efficiency.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Yoshimura (US20140144611: previously cited) as applied to claim 1 above, and in view of Kollar (WO2018236076A1).

Regarding Claim 3, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein at least one of the first conduit or the second conduit includes a cross-section having a rectangular mid-section (as set forth in claim 1 above, since the relied embodiment includes the variation per Paragraph 0035 where the first refrigerant channels 1 and the second refrigerant channels 2 have a rectangular cross section).
Yoshimura does not explicitly teach wherein at least one of the first conduit or the second conduit includes semi-elliptical ends.
Kollar teaches a heat exchanger (see Figure 1) comprising a conduit (3) that includes a cross-section having a rectangular mid-section (10) and semi-elliptical ends (11: see Figure 4A).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of Yoshimura with the teaching of Kollar to provide at least one of the first conduit or the second conduit includes a cross-section having a rectangular mid-section and semi-elliptical ends, as taught by Kollar. Such combination will provide the benefits of increasing the support against the external pressure, (see Kollar’s ¶ [103]). 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Yoshimura (US20140144611: previously cited) as applied to claim 1 above, and in view of Dienhart (US20010004014: previously cited).

Regarding Claim 4, Yoshimura discloses the heat exchanger of claim 1 but fails to teach wherein the first conduit has a height of approximately 2 to 6 millimeters and the second conduit has a height of approximately 2 to 6 millimeters.
Dienhart does however teaches (Figure 3) a heat exchanger body (6) comprising a set of channels (plural channels 2b) extending through the body (as shown in Figure 3 and per Paragraph 0023, lines 1-4), each channel having an inlet aperture (opening of each channel 2b at one longitudinal end of the body), an inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), an outlet aperture (opening of each channel 2b at the other longitudinal end of the body), an outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a conduit (portion of each channel between the inlet and outlet portions) extending between the inlet portion and the outlet portion. In particular, Dienhart teaches that the dimensions of each flow channel, such as “b” (and therefore its height b · 2), “a” (and therefore its width a · 2) are chosen so that the body meets the bursting requirement, weight, and efficiency, for its intended application (per Paragraph 0020, lines 1-7). Therefore, the height of each channel, which for a channel of constant cross-section along the length of the channel also equals the height of the conduit, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result being the body meeting the bursting requirement, weight, and efficiency, for its intended application. Therefore, since the general conditions of the claim, i.e. that the dimensions of each flow channel is chosen so that the body meets the bursting requirement, weight, and efficiency, for its intended application, were disclosed in the prior art by Dienhart, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yoshimura, by employing the first conduit having a height of approximately 2 to 6 millimeters and the second conduit having a height of approximately 2 to 6 millimeters.
Regarding Claim 10, Yoshimura discloses the heat exchanger of claim 1 but fails to teach wherein each channel in the first set of channels and each channel in the second set of channels has a diameter of approximately 10 millimeters.
Dienhart does however teaches (Figure 3) a heat exchanger body (6) comprising a set of channels (plural channels 2b) extending through the body (as shown in Figure 3 and per Paragraph 0023, lines 1-4), each channel having an inlet aperture (opening of each channel 2b at one longitudinal end of the body), an inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), an outlet aperture (opening of each channel 2b at the other longitudinal end of the body), an outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a conduit (portion of each channel between the inlet and outlet portions) extending between the inlet portion and the outlet portion. In particular, Dienhart teaches that the dimensions of each flow channel, such as “a” and “b”, and therefore its cross-sectional area ( · a · b), its perimeter ( · [a + b]) and its hydraulic diameter ([4·cross sectional area]/perimeter) is chosen so that the body meets the bursting requirement, weight, and efficiency, for its intended application (per Paragraph 0020, lines 1-7). Therefore, the diameter of each channel, i.e. hydraulic diameter, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result being the body meeting the bursting requirement, weight, and efficiency, for its intended application. Therefore, since the general conditions of the claim, i.e. that the dimensions of each flow channel is chosen so that the body meets the bursting requirement, weight, and efficiency, for its intended application, were disclosed in the prior art by Dienhart, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yoshimura, by employing each channel in the first set of channels and each channel in the second set of channels having a diameter of approximately 10 millimeters.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Yoshimura (US20140144611: previously cited) as applied to claim 1 above, and in view of Musso (US20030173720: previously cited)
Regarding Claim 9, Yoshimura discloses the heat exchanger of claim 1 and further teaches wherein a center of each channel in the first set of channels is spaced from a center of each channel in the second set of channels (as shown in Figures 3a & 3c where the center of channels 1a and the center of channels 2a and/or the center of channels 1b and the center of channels 2b are space a distance in the vertical direction) but fail to teach the distance being approximately 7.2 millimeters.
Musso does however teaches (Figures 7-8) a heat exchanger body (210/310) comprising a first set of channels (226/326), and a second set of channels (228/328), each set extending through the body (as shown in Figures 7-8 and per Paragraphs 0103-104), wherein a center of each channel in the first set of channels is spaced (by distance “r”) from a center of each channel in the second set of channels. In particular, Musso teaches that the distance “r” is selected based on the level of compactness of the heat exchanger (per Paragraphs 0103-0104). Therefore, the distance between the center of each channel in the first set of channels and the center of each channel in the second set of channels is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is for lower “r” values the heat exchanger body will be more compact and for higher “r” values the heat exchanger body will be less compact. A skilled artisan would have recognized that the level of compactness would also be selected at least in part based on the desired weight of the heat exchanger body. Therefore, since the general conditions of the claim, i.e. that a center of each channel in the first set of channels is spaced from a center of each channel in the second set of channels, were disclosed in the prior art by Musso, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yoshimura, by employing a center of each channel in the first set of channels being spaced from a center of each channel in the second set of channels by a distance of approximately 7.2 millimeters.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Yoshimura (US20140144611: previously cited) as applied to claim 1 above, and in view of Lockwood (US5630470A).

Regarding Claim 12, Yoshimura does not teach wherein the heat exchanger is formed of ceramic. 
Lockwood teaches a heat exchanger (see Figure 1) that is formed of ceramic (see Col. 3 Lines [40-66]). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teaching of Yoshimura with the teaching of Lockwood to provide the heat exchanger is formed of ceramic, as taught by Lockwood. Such combination will provide the benefit of providing the heat exchanger of Yoshimura with the high temperature characteristics of the ceramic material taught by Lockwood (see Col. 3 Lines [40-66]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over by Yoshimura (US20140144611: previously cited) as applied to claim 1 above, and in view Rubak  (US7340899: previously cited).
Regarding Claim 13, Rubak discloses (Figure 1) a solar powered energy generation system (100, Column 5, lines 36-43) comprising a heat exchanger (172), the heat exchanger adapted to receive fluids (fluids in circuits 180 and 182, respectively, per Column 9, lines 64-67).
Rubak teaches wherein the heat exchanger can be configured in any suitable manner (per Column 9, lines 57-58) but fails to teach specific details of the heat exchanger in the manner claimed.
However, Yoshimura teaches (Figures 3a-3c) a heat exchanger (8b) adapted to receive fluids (first and second refrigerants, per Paragraph 0057, lines 2-7). In particular, Yoshimura teaches the heat exchanger comprising: 
a body (10) having an interior volume (internal volume where at least channels 1 & 2 are formed); 
a first set of channels (1a & 1b) extending through the body (as shown in Figures 3a-3c), each channel in the first set of channels having a first inlet aperture (opening at the longitudinal end which communicates with 3a & 3b), a first inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), a first outlet aperture (opening at the other longitudinal end which communicates with 4a & 4b), a first outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a first conduit (portion of the channel between the first inlet and outlet portions) extending between the first inlet portion and the first outlet portion (as shown in Figures 3a-3c), the first conduit having a uniform shape along a length of the first conduit (as shown in Figures 3a-3c); 
a second set of channels (2a & 2b) extending through the body (as shown in Figures 3a-3c) such that the second set of channels is spaced from the first set of channels (as shown in Figures 3a & 3c) by a distance (distance in the vertical direction in Figure 3c), each channel in the second set of channels having a second inlet aperture (opening at the longitudinal end which communicates with 5a & 5b), a second inlet portion (any portion between the inlet opening and a quarter of the length of the channel in the direction towards its outlet), a second outlet aperture (opening at the other longitudinal end which communicates with 6a & 6b), a second outlet portion (any portion between the outlet opening and a quarter of the length of the channel in the direction towards its inlet), and a second conduit (portion of the channel between the first inlet and outlet portions) extending between the second inlet portion and the second outlet portion (as shown in Figures 3a-3c), the second conduit having a uniform shape along a length of the second conduit (as shown in Figures 3a-3c); 
a first set of headers (31, 3a, 3b, 41, 4a, 4b) integrally formed with the body (per Paragraph 0072) and in fluid communication with each channel in the first set of channels (per Paragraph 0069, and as shown in Figures 3a & 3c); and 
a second set of headers (51, 5a, 5b, 61, 6a, 6b) integrally formed with the body (per Paragraph 0072) and in fluid communication with each channel in the second set of channels (per Paragraph 0070, and as shown in Figures 3a & 3c).
Yoshimura’s teaches the above heat exchanger for the purpose of suppressing thermal resistance as a result the integral structure (as opposed to a heat exchanger formed of multiple parts joined via brazing, per Paragraph 0002) of the heat exchanger thus enhancing heat transfer performance (per Paragraph 0072) while at the same time reducing the size and simplifying the manufacturing process of the heat exchanger (per Paragraph 0073), ultimately reducing cost associated with the manufacturing of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rubak, by substituting Yoshimura’s heat exchanger for Rubak’s heat exchanger, since it has been held that a simple substitution of one known element for another to obtain predictable results is within the abilities of one having ordinary skilled in the art, see MPEP 2143 (I)(B). In the instant case, a skilled artisan would have reasonably expected the simple substitution to successfully achieve the suppression of the thermal resistance as a result the integral structure of the heat exchanger thus enhancing heat transfer performance while at the same time reducing the size and simplifying the manufacturing process of the heat exchanger, ultimately reducing cost associated with the manufacturing of the heat exchanger.
In regards to whether the fluids are “high temperature, high pressure, and corrosive fluids”, the recitation is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Yoshimura discloses all of the structural limitations as claimed thus being capable of being employed in the manner claimed.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Gee (US20140223906: previously cited) in view Yoshimura (US20140144611: previously cited).

Regarding Claim 14, Gee discloses (Figure 5) a heat exchanger module (assembly of solar preheater and steam generator) adapted to receive fluids (salt HTF and water), the heat exchanger module comprising: 
a plurality of heat exchangers (the solar preheater and the steam generator); 
wherein, a first heat exchanger (the solar preheater) of the plurality of heat exchangers is fluidly coupled to a second heat exchanger (the steam generator) of the plurality of heat exchangers in series (as shown in Figure 5).
Gee fails to teach specific details of each of the heat exchangers in the plurality of heat exchangers in the manner claimed.
However, Yoshimura teaches (Figures 3a-3c) a heat exchanger (8b) adapted to receive fluids (first and second refrigerants, per Paragraph 0057, lines 2-7). In particular, Yoshimura teaches the heat exchanger comprising: 
a body (10); 
a first set of channels (1a & 1b) integrally formed through the body (as shown in Figures 3a-3c); 
a first set of headers (31, 3a, 3b, 41, 4a, 4b) including both horizontal (3a, 3b, 4a, 4b) and vertical (31 and 41) components and integrally formed with the body (per Paragraph 0072) the first set of headers fluidly coupled to the first set of channels (per Paragraph 0069, and as shown in Figures 3a & 3c);
a second set of channels (2a & 2b) integrally formed through the body (as shown in Figures 3a-3c); and
a second set of headers (51, 5a, 5b, 61, 6a, 6b) including both horizontal (5a, 5b, 6a, 6b) and vertical (51 and 61) components and integrally formed with the body (per Paragraph 0072) the second set of headers fluidly coupled to the second set of channels (per Paragraph 0070, and as shown in Figures 3a & 3c).
Yoshimura’s teaches the above heat exchanger for the purpose of suppressing thermal resistance as a result the integral structure (as opposed to a heat exchanger formed of multiple parts joined via brazing, per Paragraph 0002) of the heat exchanger thus enhancing heat transfer performance (per Paragraph 0072) while at the same time reducing the size and simplifying the manufacturing process of the heat exchanger (per Paragraph 0073), ultimately reducing cost associated with the manufacturing of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gee, by substituting one of Yoshimura’s heat exchanger for each one of Gee’s heat exchangers, since it has been held that a simple substitution of one known element for another to obtain predictable results is within the abilities of one having ordinary skilled in the art, see MPEP 2143 (I)(B). In the instant case, a skilled artisan would have reasonably expected the simple substitution to successfully achieve the suppression of the thermal resistance as a result the integral structure of the heat exchangers thus enhancing heat transfer performance while at the same time reducing the size and simplifying the manufacturing process of the heat exchangers, ultimately reducing cost associated with the manufacturing of the heat exchangers.
In regards to whether the fluids are “high temperature, high pressure, and corrosive fluids”, the recitation is considered to be a statement of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II).  In the instant case, Yoshimura discloses all of the structural limitations as claimed thus being capable of being employed in the manner claimed.
Regarding Claim 15, Gee as modified teaches the heat exchanger module of claim 14 and further teaches wherein the first set of channels of the first heat exchanger is coupled (fluidly, as shown in Gee’s Figure 5) to the first set of channels of the second heat exchanger (necessarily as to allow for the flow of either one of the salt HTF and the water to flow in series through the heat exchangers in the manner intended by Gee), and the second set of channels of the first heat exchanger is coupled to the second set of channels of the second heat exchanger (necessarily as to allow for the flow of the other one of the salt HTF and the water to flow in series through the heat exchangers in the manner intended by Gee).
Regarding Claim 16, Gee as modified teaches the heat exchanger module of claim 14 and further teaches wherein a first header (41 in Yoshimura’s heat exchanger) in the first set of headers of the first heat exchanger is coupled to a second header (31, in Yoshimura’s heat exchanger) in the first set of headers of the second heat exchanger (necessarily as to allow for the flow of either one of the salt HTF and the water to flow in series through the heat exchangers in the manner intended by Gee); and wherein a first header (61 in Yoshimura’s heat exchanger) in the second set of headers of the first heat exchanger is coupled to a second header (51 in Yoshimura’s heat exchanger) in the second set of headers of the second heat exchanger (necessarily as to allow for the flow of the other one of the salt HTF and the water to flow in series through the heat exchangers in the manner intended by Gee).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763